EXHIBIT 10.1







May 25, 2017




Mr. Jamie Karson   

Chief Executive Officer

The Original Soupman

1110 South Avenue

Staten Island, NY 10314


























--------------------------------------------------------------------------------




May 24, 2017

Page 2




Mr. Karson:




This letter agreement is entered into by, between, and among Michael Wyse,
Managing Partner of Wyse Advisors LLC (“WALLC” or “Wyse”), The Original Soupman,
referred to herein as the “Company”, and confirms and sets forth the terms and
conditions of the engagement (the “Engagement”) of WALLC by the Company,
including the scope of the services to be performed and the basis of
compensation for those services. Upon execution of this letter by each of the
parties hereto, this letter will constitute an agreement by, between, and among
WALLC and the Company, (the “Agreement”).




1.

Description of Services.




(a)

Chief Restructuring Officer. In connection with this Engagement, Wyse shall
serve as the Chief Restructuring Officer (the “CRO”) of the Company.




(b)

Duties. The CRO shall have those powers and duties as prescribed herein and as
normally associated with the position of Chief Restructuring Officer of entities
comparable to the Company and such other powers and duties as may be prescribed
by the Board of Directors of the Company (the "Board"), including, without
limitation, to:




(i)

Wyse will serve as Interim Chief Financial Officer, until a permanent
replacement can be put in place




(A)

Wyse duties as Interim Chief Financial Officer will include those normally
associated with the position of Chief Financial Officer of entities comparable
to the Company and such other powers and duties as may be prescribed by the
Board




(ii)

Manage cash forecasting and liquidity management procedures. In particular,
assume responsibility and oversight of day-to-day cash management and
initiatives to protect, preserve, and enhance liquidity;




(iii)

Evaluate the value of existing assets




(A)

Provide services required to secure the assets. Lead negotiations with any
potential suitors




(iv)

Review and evaluate the go-forward business:




(A)

Conduct a review and analysis of the existing workforce and direct recruitment
of new employees, where and if appropriate; and








--------------------------------------------------------------------------------




May 24, 2017

Page 3




(B)

Execute on identified cost saving initiatives; and




(v)

Responsibility for stabilizing and enhancing the financial and operational
performance of the business:




(vi)

Evaluate additional strategic alternatives with the goal of maximizing value for
the Company;




(vii)

Direct day-to-day management of restructuring, recapitalization, refinancing and
any sale related efforts, including participating in negotiations and
implementation of such efforts;




(viii)

Perform such other services as may be reasonably requested or directed by
independent member(s) of the Board of Directors from time to time; and




(ix)

Take any and all actions necessary to fulfill the responsibilities set forth
above, including executing all necessary documentation on behalf of the Company
to effectuate the same.




(c)

Wyse is providing his services hereunder as an independent contractor. The CRO
shall not be an employee of the Company and the parties agree that this
Agreement does not create an agency or fiduciary relationship between Wyse and
the Company. While rendering services to the Company, the CRO will not do
anything to interfere with his duties to the Company, shall devote substantially
all of his working time, attention and energies to the Company and shall not
accept any new engagements without the prior written consent of the Board. With
respect to the Company, however, the CRO shall operate under the direction of
the Board and Wyse shall have no liability to the Company for the acts or
omissions of the CRO related to the performance or non-performance of services
at the direction of the Board and consistent with the requirements of the
Engagement and this Agreement.




2.

Information Provided by Company and Forward Looking Statements. The Company
shall use all reasonable efforts to: (i) provide the CRO with access to
management and other representatives of the Company; and (ii) to furnish all
data, material, and other information concerning the business, assets,
liabilities, operations, cash flows, properties, financial condition and
prospects of the Company that the CRO reasonably requests in connection with the
services to be provided to the Company. The CRO shall rely, without further
independent verification, on the accuracy and completeness of all publicly
available information and information that is furnished by or on behalf of the
Company and otherwise reviewed by the CRO in connection with the services
performed for the Company. The Company acknowledges and agrees that the CRO is
not responsible for the accuracy or completeness of such information and shall
not be responsible for any inaccuracies or





--------------------------------------------------------------------------------




May 24, 2017

Page 4




omissions therein, provided that if the CRO becomes aware of material
inaccuracies or errors in any such information he shall promptly notify the
Board of such errors, inaccuracies or concerns. The CRO is under no obligation
to update data submitted to him or to review any other areas unless specifically
requested by the Board to do so.




You understand that the services to be rendered by the CRO may include the
preparation of projections and other forward-looking statements, and numerous
factors can affect the actual results of the Company's operations, which may
materially and adversely differ from those projections. In addition, the CRO
will be relying in good faith on information provided by the Company in the
preparation of those projections and other forward-looking statements.




3.

Limitation of Duties. The CRO does not make any representations or guarantees
that, inter alia, (i) an appropriate sale transaction, restructuring proposal or
strategic alternative can be formulated for the Company, (ii) any sale
transaction, restructuring proposal or strategic alternative presented to the
Company's management or the Board will be more successful, than all other
possible sale transactions, restructuring proposals or strategic alternatives,
(iii) a sale transaction is the best course of action for the Company, or (iv)
if formulated, that any proposed sale transaction, restructuring plan or
strategic alternative will be accepted by any of the Company's creditors and
other constituents. Further, the CRO does not assume any responsibility for the
Company's decision to pursue, or not pursue any business strategy, or to effect,
or not to effect any transaction. The CRO shall be responsible for
implementation only of the sale transaction, restructuring proposal or
alternative approved by the Board and only to the extent and in the manner
authorized and directed by the Board.




4.

Compensation.




(a)

As compensation for these services. Wyse Advisors LLC will be paid $35,000.00
per month, for the first two months commencing with the filing, and thereafter,
$25,000.00 per month until the bankruptcy is completed.




(i)

Upon completion of a sale of substantially all the assets, Wyse will be
compensated $300,000.00.




(b)

In addition, Wyse will be reimbursed for his reasonable and documented
out-of-pocket expenses incurred in connection with this assignment, such as
travel, lodging, local transportation, reasonable working meals, duplicating,
messenger and other delivery fees and telephone and internet charges.




(c)

Wyse will regularly send the Company invoices monthly indicating fees and costs
and expenses incurred. Payment is due within 30 days immediately following
receipt of each invoice.








--------------------------------------------------------------------------------




May 24, 2017

Page 5




5.

Termination.




(a)

This Agreement will apply from the date hereof and may be terminated upon thirty
(30) days' prior written notice by either party.




(b)

Upon successful hire of a permanent Chief Financial Officer, Wyse duties as
Interim Chief Financial Officer will terminate




(b)

On termination of the Agreement, any undisputed fees and expenses due to Wyse
shall be remitted promptly (including fees and expenses that accrued prior to
but are duly invoiced subsequent to such termination).




(c)

The provisions of this Agreement that give the parties rights or obligations
beyond its termination shall survive and continue to bind the parties.




6.

No Audit. The Company acknowledges and agrees that Wyse is not being requested
to perform an audit, review or compilation, or any other type of financial
statement reporting engagement that is subject to the rules of the AICPA, SEC or
other state or national professional or regulatory body.




7.

No Third Party Beneficiary. The Company acknowledges that all advice (written or
oral) provided by Wyse to the Company in connection with this Engagement is
intended solely for the benefit and use of the Company (limited to its Board and
management) in considering the matters to which this engagement relates. The
Company agrees that no such advice shall be used for any other purpose or
reproduced, disseminated, quoted or referred to at any time in any manner or for
any purpose other than accomplishing the tasks referred to herein without Wyse's
prior approval (which shall not be unreasonably withheld), except as required by
law, regulation (including stock exchange rules) or legal or administrative
process.




8.

Conflicts. Wyse is not currently aware of any relationship that has created or
would create a conflict of interest with the Company or those
parties-in-interest of which you have made Wyse aware. Because Wyse is a
consultant who serves clients on a global basis in numerous cases, both in and
out of court, it is possible that Wyse may have rendered or will render services
to or have business associations with other entities or individuals which had or
have or may have relationships with the Company, including creditors of the
Company. Wyse will not be restricted by virtue of providing the services under
this Agreement from providing services to other entities or individuals,
including entities or individuals whose interests may be in competition or
conflict with the Company, provided Wyse makes appropriate arrangements to
ensure that the confidentiality of information is maintained and provided that
Wyse will not represent the interests of any such entities or individuals
directly in connection with the matters in which Wyse is serving the Company.








--------------------------------------------------------------------------------




May 24, 2017

Page 6




9.

Confidentiality. Wyse shall keep as confidential all non-public information
received from the Company in conjunction with this Agreement, except: (i) as
requested by the Company or its legal personnel; (ii) as required by legal
proceedings; or (iii) as reasonably required in the performance of this
Agreement. All obligations as to non-disclosure shall cease as to any part of
such information to the extent that such information is or becomes public other
than as a result of a breach of this provision.




10.

Indemnification/Limitations on Liability. The Company shall indemnify the CRO to
the same extent as the most favorable indemnification it extends to their
officers or managers, whether under the Company's articles or certificate of
incorporation, by contract or otherwise, and no reduction or termination in any
of the benefits provided under any such indemnities shall affect the benefits
provided to the CRO. The CRO shall be covered as an officer under the Company's
existing director and officer liability insurance policy. As a condition of Wyse
accepting this engagement, an endorsement to such director and officer liability
policy evidencing such coverage shall be furnished to Wyse prior to the
effective date of this Agreement. The Company shall give thirty (30) days'
prior, written notice to Wyse of cancellation, non-renewal, or material adverse
change in coverage, scope, or amount of such director and officer liability
policy. The provisions of this section are in the nature of contractual
obligations and no change in applicable law or the Company's charters, operating
agreements or other organizational documents or policies shall affect the
Indemnified Parties' (as defined below) rights hereunder. The attached indemnity
and limitation on liability provisions are incorporated herein and the
termination of this Agreement or the Engagement shall not affect those
provisions, which shall remain in full force and effect.




11.

Chapter 11 Proceedings. If the Company file for relief under Chapter 11 of Title
11 of the United States Code, the Company will promptly apply to the applicable
bankruptcy court for approval of Wyse’s retention nunc pro tunc to the date of
filing.




12.

Miscellaneous. This Agreement (together with the attached indemnity provisions),
including, without limitation, the construction and interpretation of thereof
and all claims, controversies and disputes arising under or relating thereto,
shall be governed and construed in accordance with the laws of the State of New
York, without regard to principles of conflict of law that would defer to the
laws of another jurisdiction. The Company and Wyse agree to waive trial by jury
in any action, proceeding or counterclaim brought by or on behalf of the parties
hereto with respect to any matter relating to or arising out of the engagement
or the performance or non-performance of Wyse hereunder.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








--------------------------------------------------------------------------------




May 24, 2017

Page 7




This Agreement shall be binding upon Wyse and the Company, their respective
heirs, successors, and assignees, and any heir, successor, or assignee of a
substantial portion of Wyse’s or the Company's respective businesses and/or
assets, including any Chapter 7/11 Trustee. This Agreement incorporates the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior written or oral agreements and understandings with
respect thereto, and may not be amended or modified except in writing executed
by the Company and Wyse.




If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.







Accepted and agreed:

THE ORIGINAL SOUPMAN




BY:

/s/ Jamie Karson

 

Jamie Karson

 

Chief Executive Officer







WYSE ADVISORS LLC




BY:

/s/ Michael Wyse

 

Michael Wyse

 

Managing Partner











--------------------------------------------------------------------------------




INDEMNIFICATION AND LIMITATION ON LIABILITY AGREEMENT




This indemnification and limitation on liability agreement is made part of an
agreement, dated May 24, 2017 (which together with any renewals, modifications
or extensions thereof, is herein referred to as the "Agreement") by and between
Michael Wyse, Managing Partner of Wyse Advisors LLC (“WALLC “ or "Wyse") on the
one hand, and The Original Soupman, referred to herein as the "Company", and its
successors and assigns, on the other hand, for services to be rendered to the
Company by Wyse.




A.

The Company agrees to indemnify and hold harmless each of Wyse, his affiliates,
heirs, successors and assigns and his employees, agents, representatives and
subcontractors (each, an "Indemnified Party" and collectively, the "Indemnified
Parties") against any and all losses, claims, damages, liabilities, penalties,
obligations and expenses, including the costs for counsel or others reasonably
incurred as a result of and in the course of investigating, preparing or
defending any action or claim in connection with litigation in which any
Indemnified Party is a party or as to which a claim against an Indemnified Party
has been, asserted in writing, or enforcing the Agreement (including these
indemnity provisions), as and when incurred, caused by, relating to, based upon
or arising out of (directly or indirectly) the Indemnified Parties' acceptance
of or the performance or nonperformance of their obligations under the
Agreement; provided, however, such indemnity shall not apply to (i) any such
loss, claim, damage, liability or expense to the extent it is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from such Indemnified Party's breach of the
confidentiality obligations contained in this Agreement, gross negligence or
willful misconduct and (ii) any claim by the Company against Wyse as to Wyse's
breach of Wyse's express obligations under this Agreement. The Company also
agrees that (a) no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to the Company for or in connection
with the engagement of Wyse, except to the extent that any such liability for
losses, claims, damages, liabilities or expenses are found in a final judgment
by a court of competent jurisdiction (not subject to further appeal) to have
resulted primarily and directly from such Indemnified Party's gross negligence
or willful misconduct and (b) in no event will any Indemnified Party have any
liability to the Company for special, consequential, incidental or exemplary
damages or loss (nor any lost profits, savings or business opportunity). The
Company further agrees that it will not, without the prior consent of an
Indemnified Party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action, suit or proceeding in respect of
which such Indemnified Party seeks indemnification hereunder (whether or not
such Indemnified Party is an actual party to such claim, action, suit or
proceedings) unless such settlement, compromise or consent includes an
unconditional release of such Indemnified Party from all liabilities arising out
of such claim, action, suit or proceeding.




B.

These indemnification provisions shall be in addition to any liability which the
Company may otherwise have to the Indemnified Parties. In the event that, at any
time whether before or after termination of the engagement or the Agreement, as
a result of or in connection with the Agreement or Wyse's role under the
Agreement, Wyse or any Indemnified Party is required to produce any of its
personnel (including former employees) for examination, deposition or other
written, recorded or oral presentation, or Wyse or any other Indemnified Party
is required to produce or otherwise review, compile, submit, duplicate, search
for, organize, or report on any material within such Indemnified Party's
possession or control pursuant to a subpoena or other legal (including
administrative) process, the Company will reimburse the Indemnified Party for
his, her or its out of pocket expenses, including the reasonable fees and
expenses of his, her or its counsel.








--------------------------------------------------------------------------------




C.

If any action, proceeding or investigation is commenced to which any Indemnified
Party proposes to demand indemnification hereunder, such Indemnified Party will
notify the Company with reasonable promptness; provided, however, that any
failure by such Indemnified Party to notify the Company will not relieve the
Company from its obligations hereunder, except to the extent that such failure
shall have actually prejudiced the defense of such action. The Company shall
promptly pay expenses reasonably incurred by any Indemnified Party in defending,
participating in, or settling any action, proceeding or investigation in which
such Indemnified Party is a party or is threatened to be made a party or
otherwise is participating in by reason of the engagement under the Agreement,
upon submission of invoices therefor, whether in advance of the final
disposition of such action, proceeding, or investigation or otherwise. Each
Indemnified Party hereby undertakes, and the Company hereby accept their
undertaking, to repay any and all such amounts so advanced if it shall
ultimately be determined that such Indemnified Party is not entitled to be
indemnified therefor. If any such action, proceeding or investigation in which
an Indemnified Patty is a party is also against the Company, the Company may, in
lieu of advancing the expenses of separate counsel for such Indemnified Party,
provide such Indemnified Party with legal representation by the same counsel who
represents the Company provided such counsel is reasonably satisfactory to such
Indemnified Party, at no cost to such Indemnified Party; provided, however, that
if such counsel or counsel to the Indemnified Party shall determine that due to
the existence of actual or potential conflicts of interest between such
Indemnified Party and the Company such counsel is unable to represent both the
Indemnified Party and the Company, then the lndemnified Party shall be entitled
to use separate counsel of his, her or its own choice, and the Company shall
promptly advance the reasonable expenses of such separate counsel upon
submission of invoices therefor. Nothing herein shall prevent an Indemnified
Party from using separate counsel of his, her or its own choice at his, her or
its own expense. The Company will be liable for any settlement of any claim
against an Indemnified Party made with the Company's written consent, which
consent shall not be unreasonably withheld.




D.

In order to provide for just and equitable contribution if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification, then the
relative fault of the Company, on the one hand, and the, Indemnified Parties, on
the other hand, in connection with the statements, acts or omissions which
resulted in the losses, claims, damages, liabilities and costs giving rise to
the indemnification claim and other relevant equitable considerations shall be
considered; and further provided that in no event will the Indemnified Parties'
aggregate contribution for all losses, claims, damages, liabilities and expenses
with respect to which contribution is available hereunder exceed the amount of
fees actually received by the Indemnified Parties pursuant to the Agreement. No
person found liable for a fraudulent misrepresentation shall be entitled to
contribution hereunder from any person who is not also found liable for such
fraudulent misrepresentation.




E.

In the event the Company and Wyse seek judicial approval for the assumption of
the Agreement or authorization to enter into a new engagement agreement pursuant
to either of which Wyse would continue to be engaged by the Company, the Company
shall promptly pay expenses reasonably incurred by the Indemnified Parties,
including attorneys' fees and expenses, in connection with any motion, action or
claim made either in support of or in opposition to any such retention or
authorization, whether in advance of or following any judicial disposition of
such motion, action or claim, promptly upon submission of invoices therefor and
regardless of whether such retention or authorization is approved by any court.
The Company will also





--------------------------------------------------------------------------------




promptly pay the Indemnified Parties for any expenses reasonably incurred by
them, including attorneys' fees and expenses, in seeking payment of all amounts
owed it under the Agreement (or any new engagement agreement) whether through
submission of a fee application or in any other manner, without offset,
recoupment or counterclaim.




F.

Neither termination of the Agreement nor termination of Wyse's engagement nor
the filing of a petition under Chapter 7 or 11 of the United States Bankruptcy
Code (nor the conversion of an existing ease to one under a different chapter)
shall affect these indemnification provisions, which shall hereafter remain
operative and in full force and effect.




G.

The rights provided herein shall not be deemed exclusive of any other rights to
which the Indemnified Parties may be entitled under the articles or certificate
of formation or operating agreement of the Company, any other agreements, any
vote of members of the Company, any applicable law or otherwise.










 

/s/ Michael Wyse

 

Michael Wyse




Accepted and Agreed:




THE ORIGINAL SOUPMAN




By:

/s/ Jamie Karson

 

Jamie Karson

 

Chief Executive Officer















